Citation Nr: 0717312	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  99-18 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to service connection for residuals of 
hysterectomy as secondary to service connected pelvic 
inflammatory disease (PID). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1952 to August 1956.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 1998 
rating decision of the Newark, New Jersey Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A Travel 
Board Hearing was held before the undersigned in September 
2005.  In December 2005, the case was remanded for further 
development.       


FINDING OF FACT

It is reasonably established that the veteran's residuals 
hysterectomy resulted from her service connected PID.  


CONCLUSION OF LAW

Service connection for residuals of hysterectomy as secondary 
to service connected PID is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VCAA applies in the instant case.  However, as the 
decision below constitutes a grant of the benefit sought 
there is no need to belabor the impact of the VCAA on this 
claim.  Significantly, the veteran has been provided adequate 
notice by May 2001, November 2003, and December 2005 letters 
and has had ample opportunity to respond.

II.  Factual Background

Service medical records reveal that the veteran suffered from 
chronic right lower quadrant pain and passing of blood clots 
while in service.  PID and chronic salpingo-oophoritis were 
diagnosed.  In April 1955 the veteran had surgery for removal 
of a small uterine mass.  

A December 1958 VA examination showed an indurated right 
adnexa that was painful to palpation.  The diagnosis was PID 
from history.  

A February 1959 rating decision granted service connection 
for PID.

On May 1998 VA examination the diagnosis was history of 
fibroids status post total abdominal hysterectomy and 
bilateral salpingo-oophorectomy.  It was noted that after 
service in 1962 the veteran had a hysterectomy secondary to 
fibroids.  Approximately 10 years later she had two ovaries 
removed because of persistent pain.  She was treated with 
hormonal replacement treatment until 1976 when she developed 
left leg deep vein thrombosis.   

In a September 1999 letter, Dr. C indicated that the veteran 
had severe prolonged abdominal pain with blood clots, which 
required the removal of her uterus in 1962 due to a fibroid 
uterus.  

On December 2003 VA gynecological examination the diagnoses 
were history of frequent PID during the military, history of 
fibroids status post total abdominal hysterectomy and 
bilateral salpingo-oophorectomy with residuals.  In an April 
2004 follow-up opinion the examiner opined that she did not 
think that the hysterectomy, in the absence of finding of 
fibroid during service from 1952 to 1956, was related to an 
in-service condition.  Removal of the ovaries since was 
secondary to the hysterectomy and thus also would not be 
related to service.  Since the examiner did not have the 
hysterectomy surgical report, she could not say that it was 
related to the veteran's history of PID and salpingo-
oophoritis.

At her September 2005 Travel Board hearing the veteran 
testified that that she had recurrent episodes of 
excruciating pain from PID in service causing several 
hospitalizations.  After service, she went to a civilian 
doctor who told her that she had not gotten the proper 
treatment for the PID in service.  She stated that this 
doctor also advised her that she likely had fibroids in 
service as she had been passing blood clots during that time.  
She was eventually sent to a specialist who performed the 
hysterectomy and oophorectomy.  

On January 2007 VA gynecological examination, the examiner 
noted that the veteran had a confirmed diagnosis of fibroids 
in 1962 and that as a result she had her uterus removed.  Ten 
years later she had her ovaries removed due to persistent 
pelvic pain.  In general, it was the examiners opinion that 
the veteran's hysterectomy was related to an inservice 
condition [i.e., the service connected PID] and that the 
removal of the ovaries (i.e. the oopherectomy) was not 
related to the veteran's military service.  


III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

A disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice- connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The January 2007 VA medical examiner opined that the 
veteran's hysterectomy was related to an inservice condition 
(i.e. the service connected PID).  While the April 2004 VA 
examiner drew a contrary conclusion, the January 2007 
examiner had the benefit of review of that opinion.  She is a 
physician, and there is nothing in the record to suggest she 
is not competent to offer an opinion in the matter at hand.  
The evidence supporting and against the veteran's claim is at 
least in equipoise.  Governing law mandates that in such 
cases reasonable doubt must be resolved in the claimant's 
favor.  Thus, it is reasonably established that the veteran's 
hysterectomy is secondary to her service connected PID.  
Consequently, secondary service connection for residuals of 
hysterectomy is warranted.  


ORDER

Service connection for residuals of hysterectomy as secondary 
to service connected PID is granted.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


